Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election with traverse of claims 18-23, as well as the following species, in the reply filed on 02/18/2021, is acknowledged:
	
    PNG
    media_image1.png
    328
    501
    media_image1.png
    Greyscale

	The traversal is on the following ground(s) that Group I is related to Group II and III:	

    PNG
    media_image2.png
    179
    637
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    228
    637
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    446
    636
    media_image4.png
    Greyscale

Applicant’s arguments are found persuasive. Therefore, Group I, II and III (claims 18-33) are rejoined and treated on the merits below.  It is noted that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims cover a bispecific antibody which comprises a first antibody moiety that binds to an antigen expressed on an effector T cell and a second antibody moiety that binds to an antigen expressed on a target cell. 
A genus of antibody moiety that binds to an antigen expressed on an effector T cell and antibody moiety that binds to an antigen expressed on a target cell, lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
With regard to antibody moieties that bind to an antigen expressed on an effector T cell and antibody moieties that bind to an antigen expressed on a target cell, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 
 Applicant desires patent protection for a bispecific antibody comprising antibody moieties that bind to an antigen expressed on an effector T cell and antibody moieties that bind to an antigen expressed on a target cell. However, in view of the above, the specification does not provide adequate written description of these antibodies. Specifically, Applicant fails to disclose any bispecific antibodies, besides the Example, and therefore does not represent the substantial variety covered by the genus of antibody moieties covered by the claims.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002).
	Accordingly, the specification lacks adequate written description for the recited antibody moieties than bind to an antigen expressed on an effector T cell and antibody moieties that bind to an antigen expressed on a target cell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakovlevsky (Yakovlevsky et al. US 2004/0219224 A1, Publication Date: 2004-11-04), and further in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27).

Yakovlevsky teaches that spherical protein particles (SPPs), spherical nanocrystalline composite particles and crystalline SPPs permit production of antibody conjugates ([0017]).
Yakovlevsky teaches examples of specific antibodies that can be incorporated into SPPs, spherical nanocrystalline composite particles or crystalline SPPs, including anti-CD3 antibodies and anti-CD20 antibodies, or a combination of antibodies ([0045], [0056], claim 40)
Yakovlevsky teaches CD20 antigen is expressed on the cancer cell surface ([0044]). CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation, as evidenced by Smith ([0002]).
Yakovlevsky teaches that antibody-SPPs can be encapsulated in at least one polymeric carrier to form microspheres by virtue of encapsulation within the matrix of the polymeric carrier to preserve their native and biologically active tertiary structure ([0273]).
Yakovlevsky teaches that antibody-SPPs can be encapsulated using various biocompatible and/or biodegradable polymers ([0273]).
Yakovlevsky teaches that in a preferred embodiment, the polymeric carrier comprises a single polymer type such as Polylactic-co-glycolyic acid (PLGA) ([0280], [0281], claim 60, 61).
Yakovlevsky teaches PLGA degrades after exposure to water by hydrolysis of the ester bond linkage to yield non-toxic monomers of lactic acid and glycolic acid ([0281]).
Yakovlevsky teaches that SPPs of biologically active proteins (e.g. antibodies) to be encapsulated are suspended in a polymeric carrier (e.g. PLGA). The polymer solution must be concentrated enough to completely coat the SPPs (preparation, collection) ([0270-0273])

Yakovlevsky teaches solvents including acetone and methanol for the preparation of the SPPs ([0012], [0087]). 
Yakovlevsky does not explicitly teach/produce a specific CD3/CD20 antibody conjugate.
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation ([0002]).
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful in therapeutic settings in which specific targeting and T cell-mediated killing of cells that express the target antigen is desired ([0004]).
Smith teaches the CD20xCD3 bispecific antibodies induce T-cell mediated cytotoxicity on tumor cells (Examples 11, 15).
Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47)

It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Yakovlevsky and to add teaching of Smith, to generate a CD3/CD20 bispecific antibody with biodegradable nanoparticle, doing so would .

Claims 18-25, 27-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27), and in view of Mahapatro (Mahapatro et al. Journal of Nanobiotechnology, 2011, 9:55, Publication Date: 2011-11-28).
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation ([0002]).
Smith teaches that CD20 is a non-glycosylated phosphoprotein expressed on the cell membranes of mature B cells. CD20 is considered a B cell tumor-associated antigen because it is expressed by more than 95% of B-cell non-Hodgkin lymphomas (NHLs) and other B-cell malignancies, but it is absent on precursor B-cells, dendritic cells and plasma cells. Methods for treating cancer by targeting CD20 are known in the art ([0003]).
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings,  in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired ([0004]).
Smith teaches specifically about bispecific antigen-binding molecules comprise a first antigen-binding domain that specifically binds human CD3, and a second antigen-binding domain that specifically binds CD20 ([0035-0058], claim 22).
Smith teaches that the first antigen-binding domain and the second antigen-binding domain may be directly or indirectly connected to one another to form a bispecific antigen-binding molecule ([0101]).

Smith teaches the CD20xCD3 bispecific antibodies induce T-cell mediated cytotoxicity on tumor cells (Examples 11, 15).
Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47)
However, Smith does not teach the first antibody moiety and the second antibody moiety are connected by a biodegradable nanomaterial, e.g. PLGA. 
Mahapatro teaches nanoparticles offer a suitable means to deliver macro-molecules such as proteins, peptides or genes in the body using various routes of administration (page 1, col. 2, para. 1). 
Mahapatro teaches that nano-sized materials provide a mechanism for local or site specific targeted delivery of macromolecules to the tissue/organ of interest, in vivo (page 1, col. 2, para. 1).
Mahapatro teaches that nanoparticles can also be designed for long-term systemic circulation within the body (page 2, col. 1, para. 1)
Mahapatro teaches that nanoparticles can be used with a multimodal approach and integrated systems, combining differerent properties such as tumor targeting, cancer therapy in an all-in-one system (page 2, col. 1, para. 1)
Mahapatro teaches biodegradable nanoparticles (page 4, cols. 1-2). 

It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the bispecific antibody taught by Smith and to incorporate a PLGA based nanoparticle delivery system. Doing so would enhance the efficacy and decrease the toxicity of the antibody, because of nanoparticle’s versatile formulation, sustained release properties, sub cellular size and biocompatibility with various cells and tissue in the body, as recognized by Mahapatro (page 9, col. 1, para. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10758625 B2, hereinafter Pat.625), in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27).

The Pat.625 claims teach a method for producing a bispecific antibody which comprises connecting the nanomaterial to the first antibody moiety and the second antibody moiety (claim 2).
The Pat.625 claims teach the method, which comprises the steps of: (1) preparation, collection and activation of the nanomaterial; (2) connecting the nanomaterial obtained in step (1) with a mixture of the first antibody moiety and the second antibody moiety (claim 3).
The Pat.625 claims teach the method, wherein the nano­material is polylactic acid-glycolic acid and the solvent is any one of acetone, butanone, methanol, ethanol or isopro­panol or a mixture thereof (claim 4).
The Pat.625 claims teach that the bispecific antibody can be used to treat a tumor, including liver cancer, non-small cell lung cancer, small cell lung cancer, adrenocortical carcinoma, acute (chronic B) lymphocytoma, myeloma, prostate cancer, breast cancer, esophageal cancer, gastric cancer, colorectal cancer, cervical cancer, kidney cancer, bladder cancer and lymphoma (claims 5-6).
The Pat.625 claims do not teach a specific CD3/CD20 antibody conjugate.

Smith teaches specifically about bispecific antigen-binding molecules comprise a first antigen-binding domain that specifically binds human CD3, and a second antigen-binding domain that specifically binds CD20 ([0035-0058], claim 22).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of ‘625 claims and to add teaching of Smith, to generate a CD3/CD20 bispecific antibody with biodegradable nanoparticle, doing so would produce a multifunctional therapeutic agent can target specific cancer cells and possess T-cell-mediated cytotoxicity, as recognized by Smith.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/            Primary Examiner, Art Unit 1642